Gilbert, J.,
concurring specially. Under the decision in Hancock v. King, 133 Ga. 734 (supra), where “homestead” was construed to mean “home place,” the judgment setting aside a year’s support was not necessarily void. Evidence was admissible to apply the description to the subject-matter. See also Blackwell v. Part*129ridge, 156 Ga. 119, 130 (118 S. E. 739), and Bush v. Clemons, 161 Ga. 311 (130 S. E. 914). For these reasons the court did not err in admitting in evidence the judgment setting aside the year’s support. The fact that no evidence was introduced showing the extent of the homestead does not require a different ruling; although in the absence of such evidence counsel would have been authorized to move that the court rule out such evidence previously admitted. Evidence tending to show that a loan company, holding a security deed to several large tracts of land, including the land involved in this suit, excepted from its claim 500 acres which it designated as the land set aside as a year’s support, and that it filed a map showing the land excepted, can not be considered as evidence showing the extent of the home place at the time the year’s support was sought and when the judgment thereon was rendered.